This is an appeal from a judgment for damages against appellants because of the failure of appellants to return drilling tools borrowed from appellee by appellants within the time stipulated when said drilling tools were borrowed.
The judgment contains specific findings of fact and conclusions of law. There is no claim that these findings and conclusions are insufficient to support the judgment. The record discloses no request by appellant for findings of fact or law. The only exception to the findings, conclusions, or judgment is: "To which Judgment and Decree Plaintiff and Defendant, and each and every of them, except."
The only question presented on this appeal is the sufficiency of the evidence to support the findings of the court.
In the absence of specific exceptions to findings of fact, the aggrieved party cannot on appeal question the sufficiency of evidence to support same. See Oberg v. Oberg, 35 N.M. 601,4 P.2d 918, and cases cited.
The judgment is affirmed, and the cause remanded, with directions to enter judgment against the sureties on the supersedeas bond, and it is so ordered.
SADLER and HUDSPETH, JJ., concur.
WATSON and PARKER, JJ., did not participate.